DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
            As discussed in the previous office action, in Figure 5, reference character 19 is not directed to the upper volume of the applicator body 18 (see paragraph 0033, line 1).  See Figure 7, which correctly positions reference character 19.
            Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities: 
In regard to claim 9, on line 29, it appears that “projecting” should be “emerging” (see claim 9, line 8).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 9, the term “substantially” (see penultimate line 34) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
            Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schaich (U.S. Patent 3,055,041, hereinafter Schaich ‘041) in view of Liu (U.S. Patent 8,500,355) and Fillmore (U.S. Patent 4,168,128)
            In regard to claims 9 and 13, Schaich ‘041 discloses a bottle comprising a reservoir 10 having an inner volume configured to contain a liquid or semi-liquid product, a dispenser head 15a, 18 (see Figure 11) extending and extending and projecting from the reservoir along a main axis wherein the dispenser head comprises a roll-on applicator including a ball holder 18, a ball 17 caged with rotational freedom and a portion of the ball emerging on an opposite side “said portion” (i.e., of the ball holder) from the reservoir, a rotary stopper 12 configured to cover the roll-on applicator in a closed position of the bottle and configured to be clear of the roll-on applicator for the
dispensing of the product in an open position of the bottle wherein the rotary stopper is configured to rotate in relation to a remainder of the bottle about a rotational axis crossing the main axis perpendicularly and an elastic component 18c wherein the rotatory stopper 12 in the includes a crowning member (defined by the upper outer surface of the stopper 12) and a stopper member (defined by the upper inner surface of the stopper 12) is disposed in the crowning member wherein the crowing member (i.e., stopping member) includes a concavity (not numbered, see Figure 11, see also element 20e in Figure 14) of complementary shape to a shape of the portion of the ball projecting from the ball holder.
           Although the Schaich ‘041 device does not include an applicator body having the ball holder mounted therein and an elastic component between the applicator body and ball holder as claimed, attention is directed to the Liu reference, which discloses another bottle having a roller ball applicator wherein the ball holder 25 (see Figure 3) is mounted in an applicator body 26 with an elastic component 27 therebetween such that the ball 23 is movable in translation together with the ball holder 25 along the main axis to adopt a position retracted into the “dispensing head” (i.e., the applicator body 26) when the roll-on applicator is covered by a stopper 30 in a closed position of the bottle (see Figure 3) and to adopt a position extended out of the “dispensing head” (1.e., the applicator body 26) under an effect of relaxing of the elastic component 27 when the stopper 30 is clear of the roll-on applicator (see Figure 4).
            Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the ball holder/elastic component 18, 18c on the Schaich ‘041 device can be replaced with the ball holder 25, applicator body 26 and elastic component 27 disclosed in the Liu reference wherein such a modification would amount to the mere substitution of one functionally equivalent roller ball holder/dispensing mechanism for another and the selection of either roller ball holder/dispensing mechanism would work equally well on the Schaich ‘041 device.
            Although the stopper member in the Schaich ‘041 device does not include a resilient member (as defined in claim 13) and chamfered or rounded ribs as claimed, attention is directed to the Fillmore reference, which discloses another roller applicator having a stopper 18 wherein the stopper includes a resilient stopper member 52 (see column 3, lines 22-24) with chamfered ribs 54 forming a first surface which comes into contact with the roller 16 when the stopper 18 goes from an open to a closed position so as to orient a force arising from the contact towards an inside of the bottle in order to better seal the device (see column 3, lines 40-43). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the stopper member in the Schaich ‘041 device can be formed from a resilient member and include chamfered ribs (wherein the ribs can be arranged at any suitable orientation, including an orientation parallel to the rotation axis of the rotary stopper) in order to better seal the device.  Further, such a force acting on the ball applicator would facilitate retraction of the ball holder and ball. 
            In regard to claim 10, the ball holder 25 in the Liu device includes a conveying duct 24 for a product extending along the main axis towards the inner volume of the bottle reservoir, the applicator body 26 comprises an upper volume (in which element 27 is positioned, see Figure 3)
separated from the inner volume of the bottle reservoir by a partition (defined by the portion of element 26 having openings 261 therein) comprising a well (defined by the portion of element 26 in contact with the lower portion of element 25 as seen in Figure 3) at a center of the partition that is closed in a lower part by a bottom (defined by the wall extending between the openings 261) and the well includes walls comprising openings 261 and the bottle is configured such that, in the closed position of the bottle, the conveying duct closes off the openings and, in the open position of the bottle, the opening is clear.
            In regard to claim 11, the elastic component 27 is a helical spring.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schaich ‘041 in view of Liu and Fillmore as applied to claim 9 above, and further in view of Schaich (U.S. Patent 2,912,708, hereinafter Schaich ‘708).
In regard to claims 15 and 16, although the reservoir in the Schaich ‘041 device is not shaped as claimed, attention is directed to the Schaich ‘0708 reference which discloses an analogous dispenser wherein the reservoir 10 has an outer shape of solid revolution wherein the rotational axis of the rotary stopper coincides with an axis of revolution of the outer shape of the reservoir and  has an outer shape of a cylinder having a height less that a radius of the cylinder (see Figure 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the reservoir in the Schaich ‘041 device can be shaped in the same manner as the reservoir in the Schaich ‘708 device is shaped wherein such a medication would amount to the mere substitution of one functionally equivalent reservoir for another and the selection of  either reservoir would work equally well on the Schaich ‘041 device.  Further, such a modification would amount to mere matter of design choice wherein a user could obviously select either reservoir shape, depending on the needs thereof.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
5/20/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754